Citation Nr: 1043317	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-46 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Whether new and material evidence has been presented to reopen 
a claim of entitlement to service connection for asthma.

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to asthma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In February 2010, this case was remanded.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  In a March 1968 decision, the RO denied service connection 
for asthma.  A notice of disagreement was not received within the 
subsequent one-year period.

2.  In July 1972, the RO declined reopening the claim of service 
connection for asthma; a notice of disagreement was not received 
within the subsequent one-year period.

3.  Evidence submitted since the RO's July 1972 decision, by 
itself or when considered with previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate the 
claim, and therefore does not raise a reasonable possibility of 
substantiating the claim.

4.  COPD is not attributable to service and it not etiologically 
related to a service-connected disability.  




CONCLUSIONS OF LAW

1.  The RO's March 1968 decision is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009).

2.  The RO's July 1972 decision is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009).

3.  New and material evidence has not been received since the 
RO's July 1972 decision; thus, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009), 38 C.F.R. § 
3.156 (2010).

4.  COPD is not proximately due to, the result of, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 1103 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  RO letters dated in June 2008 and February 2010 informed 
the Veteran of all three elements required by 38 C.F.R. § 
3.159(b), as stated above.  The letters also notified the Veteran 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, in 
compliance with Dingess.

With regard to claims to reopen finally disallowed claims, the 
VCAA requires notice of the evidence needed to reopen the claim, 
as well as the evidence necessary to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
VCAA letters addressed this matter and informed the Veteran of 
all three elements required by 38 C.F.R. § 3.159(b) as stated 
above.  The VCAA notices also included the criteria for reopening 
a previously denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that adequate 
notice has been provided regarding the Veteran's claim.

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service 
treatment records, VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available and not part of the 
claims file.  The Veteran was also afforded a VA examination.  
38 C.F.R. § 3.159(c)(4).  This examination is adequate as the 
claims file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran provided findings in sufficient 
detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).


New and Material

In a March 1968 rating decision, the RO denied service connection 
for asthma on the basis that asthma preexisted service and was 
not aggravated therein.  A notice of disagreement was not 
received within the subsequent one-year period.  Therefore, the 
RO's March 1968 rating decision is final.  38 U.S.C.A. § 7105.  
The evidence of record at that time consisted of the contentions 
of the Veteran and the service treatment records.  

In 1972, the Veteran sought to reopen his claim of service 
connection and submitted a statement of Thomas J. Lapine, M.D., 
which indicated that the Veteran had asthma.  In July 1972, the 
RO declined reopening the claim of service connection for asthma.  
A notice of disagreement was not received within the subsequent 
one-year period.  Therefore, the RO's July 1972 decision is 
final.  38 U.S.C.A. § 7105.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so filed.  
See 38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995; 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently incredible 
to be credible").

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the 
claims file.  The additional evidence of record consists of VA 
outpatient records as well as private records.  These treatment 
records reflect current respiratory disability.  In addition, the 
Veteran was afforded a VA examination in August 2010.  It was 
noted that the Veteran had asthma.  However, the examiner 
provided an opinion that it existed prior to active military 
service.  The examiner did not indicate that it was aggravated 
during service.  The examiner also stated that current medical 
literature does not support that asbestos exposure is a cause of 
asthma.  

The additional medical evidence, while "new" to the extent that 
it was not previously reviewed, does not offer any probative 
evidence showing that the Veteran's current asthma was aggravated 
during service or is otherwise related to service.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence); see also Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records merely describing 
the Veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).  

On the contrary, as noted, the additional evidence includes a VA 
medical opinion to the effect that the asthma preexisted service, 
with no opinion that it was aggravated therein.  See Villalobos 
v. Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does 
not "trigger a reopening").  

The Veteran has therefore not submitted evidence curing the prior 
evidentiary defect.  As noted, the claim was denied on the basis 
that asthma preexisted service and was not aggravated therein.  
The new evidence does not show otherwise.  The 1972 decision 
confirmed and continued that determination.  New and material 
evidence has not been received since the RO's July 1972 decision; 
thus, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.


Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disease or injury.  Jones (Wayne L.) v. 
Brown, 7 Vet. App. 134 (1994).  There must be medical evidence of 
a current disability; evidence of a service-connected disability; 
and medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

With regard to the matter of establishing service connection for 
a disability on a secondary basis, the Court has held that there 
must be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Additionally, when 
aggravation of a nonservice-connected disability is proximately 
due to or the result of a service connected condition, such 
disability shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted above, 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice-connected condition by a service-
connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline 
level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before 
the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 
C.F.R. Part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) 
(2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen decision, 
the regulatory amendment effectively resulted in a change in the 
law.  This analysis is not correct.  Rather, the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. § 3.310(b) 
clearly institutes additional evidentiary requirements that must 
be satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 
38 U.S.C. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  A review of the 
regulatory comments make clear that, ultimately, it is the 
Veteran's responsibility to support his or her claim by providing 
evidence of the baseline level of severity, and that it is not 
enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  In sum, 
38 C.F.R. § 3.310(b) appears to place substantive evidentiary 
restrictions on a veteran before aggravation may be conceded, and 
these restrictions appear to have no basis in the Allen decision 
itself.  

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
competent evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The Veteran contends that his COPD is related to service, 
including asbestos exposure during service, and/or is related to 
his asthma.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes to 
him through his sense; symptomatology which is observable and 
identifiable by lay people represented competent evidence, such 
as varicose veins which "may be diagnosed by their unique and 
readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), 
the Federal Circuit stated that under section 1154(a), lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a contemporaneous 
medical diagnosis; or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  See 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran is competent to report that he has had problems 
breathing as this is the type of physical abnormality that can be 
observed.  However, whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Further, the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  This includes weighing the absence of contemporary 
medical evidence against lay statements.  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See Barr.  

In this case, the Board has no reason to doubt that the Veteran 
has had problems breathing and that he believes that asbestos 
exposure and his asthma played a role in the development of COPD.  
However, although the Veteran is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, the Veteran is not competent to provide 
evidence as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007). The question of the etiology 
of the Veteran's COPD is complex in nature, particularly since he 
also has asthma, a long period of time has elapsed since he was 
separated from service, and other etiological factors including 
smoking must be addressed.  The Veteran's medical competency is 
insufficient to make that determination.  

The Veteran does in fact have asthma, however, it is not service-
connected.  As such, secondary service connection may not be 
granted.  

With regard to direct service connection, COPD was not diagnosed 
during service or for many years thereafter, as it was diagnosed 
in the 2000's, about 50 years after the Veteran's separation from 
service.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Since the Veteran had 
submitted lay evidence that COPD was related to service, the 
Board remanded this case to obtain a medical opinion because, as 
noted, a complex medical assessment must be made in this case.  

This VA examination was conducted in August 2010.  The examiner 
noted that the Veteran's statements that he was exposed to 
asbestos during service.  However, the examiner stated that 
current medical literature does not support that asbestos 
exposure is a cause of COPD.  The examiner attributed the 
Veteran's COPD to his 65 year tobacco dependence.  The other 
medical evidence of record also documented that the Veteran is a 
smoker.  

The Board attaches significant probative value to this opinion, 
as it is well reasoned, detailed, consistent with other evidence 
of record, and included an access to the accurate background of 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).

The VA examiner's opinion was based on review of the Veteran's 
claims file and an examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The VA examiner's opinion, rendered by a medical professional, is 
afforded significant probative weight.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (holding that the probative value of 
medical opinion evidence is based on the personal examination of 
the patient, the knowledge and skill in analyzing the data, and 
the medical conclusion reached); see also Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is factually accurate, fully 
articulated, and has sound reasoning for the conclusion.)

The Board therefore finds probative the VA examiner's opinion 
that asbestos does not cause COPD.  As such, the procedures for 
asbestos related claims do not apply.  VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, para. 7.21 contains guidelines 
for the development of asbestos exposure cases.  Part (a) in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  COPD is not specifically listed.  Thus, 
the VA examiner's opinion does not conflict with the M21-1 
guidelines.  

As noted, the VA examined attributed the post-service diagnosis 
of COPD to cigarette smoking.  

The Board notes that, depending on the date of claim, no current 
lung disorder related to in-service cigarette smoking may be 
granted service connection. In VAOPGCPREC 19-97, the VA General 
Counsel (GC) addressed the question of under what circumstances 
service connection may be established for tobacco-related 
disability or death on the basis that such disability or death is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service. In that opinion, the GC stated that a 
determination of whether the Veteran is dependent on nicotine is 
a medical issue.  Specifically, the GC held that a determination 
as to whether service connection for disability or death 
attributable to tobacco use subsequent to military service should 
be established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service-connected pursuant to 38 C.F.R. § 3.310(a), 
depends upon affirmative answers to the following three 
questions: (1) whether nicotine dependence may be considered a 
disease for purposes of the laws governing veterans' benefits, 
(2) whether a veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered the 
proximate cause of disability or death resulting from the use of 
tobacco products by a veteran. If each of these three questions 
is answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97.

In this opinion, the GC noted that secondary service connection 
may be established, under the terms of 38 C.F.R. § 3.310(a), only 
if a veteran's nicotine dependence, which arose in service, and 
resulting tobacco use, may be considered the proximate cause of 
the disability or death which is the basis of the claim.

In a May 5, 1997 memorandum from the VA Under Secretary for 
Health to the GC, the Under Secretary for Health affirmed that 
nicotine dependence may be considered a disease.  Moreover, 
paragraph 5 of VA USB letter 20-97-14, from the Under Secretary 
for Benefits, addressed to all VBA offices and centers, directs 
that, in light of the Under Secretary for Health's opinion, the 
answer in all nicotine dependence cases on this issue is that 
nicotine dependence is a disease.  

On July 22, 1998, the President signed into law a new provision, 
codified at 38 U.S.C.A. § 1103, essentially barring service 
connection for disability or death on the basis that a 
disease or injury is attributable to the use of tobacco 
products during service.  38 C.F.R. § 3.300.  This provision, 
however, only applies to claims filed after June 9, 1998.  As the 
current claim was filed after the ban, even if the Veteran's 
nicotine use began during service or around that time, service 
connection cannot be established on that basis since it is 
barred.  

Therefore, the Board finds that the most probative evidence of 
record regarding the etiology of the Veteran's COPD is the August 
2010 VA opinion.  The VA opinion establishes that asbestos did 
not play a role, rather, COPD developed due to nicotine use.  
However, even if the Veteran used nicotine during service, 
service connection may not be established per 38 U.S.C.A. § 1103.  
Accordingly, service connection is not warranted for COPD.  


ORDER

The application to reopen the claim of service connection for 
asthma is denied.

Service connection for COPD is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


